Citation Nr: 1714765	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a low back disorder. 	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, with two months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in relevant part, denied service connection for bilateral hearing loss and a back injury. 

In December 2014, the Board remanded the claims for service connection for bilateral hearing loss and a low back disorder for additional development. Thereafter, by way of an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss and assigned an initial non-compensable rating, effective July 24, 2008. As the April 2015 rating decision represents a full grant of the benefits sought with respect to the issue of entitlement to service connection for left ear hearing loss, this matter is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. A review of the record reveals that additional documents were added to the claims file after the issuance of the April 2015 supplemental statement of the case, to include VA treatment records and a February 2017 informal hearing presentation (IHP). However, a waiver of AOJ consideration was submitted in July 2015 and therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

The criteria for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an June 2009 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), service personnel records, and post-service treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in November 2008, February 2011, and March 2015 in connection with the claim decided herein. While the Board found in its December 2014 remand that the November 2008 and February 2011 VA opinions were inadequate to decide the claim for service connection for right ear hearing loss, the Board finds that the March 2015 VA opinion obtained pursuant to the December 2014 remand is adequate to decide such claim. Specifically, the March 2015 VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, such examiner offered clear conclusions with supporting data and reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Board finds that there has been substantial compliance with the Board's December 2014 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, in December 2014, the matter decided herein was remanded to obtain a VA medical opinion on whether the Veteran's right ear hearing loss was related to his active service, to include the upward pure tone threshold shift documented in service, and such was obtained in March 2015. Therefore, the Board finds that there has been substantial compliance with the Board's December 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has right ear hearing loss as a result of his in-service noise exposure in Vietnam. Specifically, he has reported that, as an artillery surveyor and observer in service, he was exposed to artillery and small arms fire without the use of hearing protection, to include while serving in a combat zone in Vietnam. His DD 214 shows that his military occupational specialty was artillery surveyor.  It also documents that the Veteran was the recipient of numerous awards and medals for his service in Vietnam.  
As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.385. Similarly, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible, as such is consistent with his military occupational specialty and service in Vietnam. Thus, the remaining question is whether the Veteran's right ear hearing loss is related to his military service. 

The Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to right ear hearing loss during service. In this regard, on examination performed for induction purposes in January 1969, the Veteran's ears were clinically evaluated as normal. Pure tone thresholds were zero decibels in his right ear at all frequencies tested (500, 1000, 2000, and 4000). The Veteran's service examination prior to discharge in December 1971 showed that pure tone thresholds, in decibels, at that time were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
10
0
0
0
0

These tests, and the remaining hearing tests, did not reveal a hearing loss disability, however, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated at the time of discharge, and in this regard, the threshold readings documented an upward pure tone threshold shift at 500 Hertz in the right ear from the Veteran's enlistment service examination to his separation service examination. Nonetheless, to establish service connection the evidence must show a link or nexus between the Veteran's currently diagnosed right ear hearing loss disability with any instance of his military service. Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss. 

In this regard, after service, the first medical evidence of record concerning hearing problems is a May 2008 VA treatment record, at which time the Veteran reported artillery noise exposure in Vietnam and the examiner diagnosed him with mild to moderately severe high frequency sensorineural hearing loss. In November 2008, the Veteran was afforded a VA audiological examination. The examiner observed that the Veteran's hearing was within normal limits at his entrance and separation examinations. The examiner further noted that post-service noise exposure consisted of the Veteran working with metal plating parts for seven years, which did not require the use of hearing protection. The examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss in his right ear and determined that, since the Veteran's hearing was normal at separation, it was not likely that the Veteran's current right ear hearing loss was the result of military noise exposure. However, no further rationale was provided, and as noted above, it is not necessary that hearing loss be documented at separation in order to be service connected for hearing loss.  

The Veteran was then afforded another VA audiological examination in January 2011. The examiner also observed that the Veteran's history was negative for post-military noise exposure as he worked as a mortgage banker for 30 years, in a metal plating company for seven years, and at a car rental company for the last three years. The Veteran's history was also negative for noisy hobbies. The examiner diagnosed the Veteran with mild to moderate high frequency sensorineural hearing loss in his right ear and opined that it was less likely as not that the Veteran's hearing loss was related to his military noise exposure. In rendering this opinion, the examiner observed that the Institute of Medicine Report (Noise and Military Service, September 2005) concluded that, based on current knowledge, noise induced hearing loss occurs immediately. In other words, there was no scientific support for the delayed onset of noise induced hearing loss, weeks, months or years after the exposure event.  

However, in its December 2014 remand, the Board found the aforementioned VA opinions inadequate as such examiners relied on the fact that the Veteran had normal hearing at discharge and failed to address the upward pure tone threshold shift documented in service. Specifically, as mentioned above, from the Veteran's enlistment service examination to his discharge service examination, an upward pure tone threshold shift at 500 Hertz in his right ear was documented.

Thereafter, pursuant to the December 2014 remand, the Veteran underwent another VA audiological examination in March 2015. At such time, the examiner opined that it was less likely as not that the Veteran's right ear hearing loss was related to military noise exposure and noted that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the Veteran's right ear. In support thereof, the examiner noted that the Institute of Medicine Report (Noise and Military Service, September 2005) concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise induced hearing loss was unlikely. The examiner further explained that such report stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure. Thus, the examiner concluded that given there was no significant shift in hearing levels greater than a normal measurement variability during the Veteran's military service and no record of complaint or treatment of the claimed condition his STRs, he determined that the Veteran's right ear hearing loss was not related to his in-service noise exposure. Moreover, while subsequent post-service VA treatment records reveal the Veteran has been treated for his hearing loss, such records do not provide a link between his right ear hearing disorder and his military service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss. In this regard, the Board finds that the opinion of the March 2015 VA examiner, which was provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached. See Nieves-Rodriguez, supra; Stefl, supra. Specifically, the March 2015 VA examiner reviewed the Veteran's complete record, examined him, and provided an explanation for her conclusion that the Veteran's right ear hearing loss was not related to his in-service noise exposure, including the threshold readings that documented an upward pure tone threshold shift during the Veteran's military service. There is also no medical opinion that contradicts the findings of the March 2015 VA examiner.

The Board acknowledges the Veteran's reports that he was exposed to excessive noise during service, and that he is competent to report the circumstances of his service and noise exposure therein. Buchanan v. Nicholson, 451 F.3d 1331, 1335-36  (Fed. Cir. 2006). However, the diagnosis of hearing loss and the etiology of such a disability require medical testing and expertise to determine. Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss is outweighed by competent medical opinion evidence that is against the claim. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). As such, the Board finds the medical opinion rendered by the March 2015 VA examiner to carry significantly more weight than the Veteran's lay assertions.

Furthermore, the evidence fails to demonstrate that the Veteran's right ear hearing loss manifested within one year of his separation from active duty. In this regard, while not determinative by itself, audiometric testing conducted at the time of his December 1971 separation examination revealed normal hearing in his right ear. Moreover, the evidence also shows no evidence of a continuity of right ear hearing loss symptomatology during or since active service. In this regard, contemporaneous reports of medical history obtained in January 1969 and December 1971 reflect that the Veteran denied any hearing loss or ear trouble. Furthermore, a documented complaint of hearing loss was not shown until May 2008. In addition, the only medical opinion of record is against the claim and there is no medical opinion evidence of record that contradicts the negative opinions. Consequently, the Board finds that the Veteran's right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his separation from active duty.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss. Accordingly, entitlement to service connection is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disorder so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the Board remanded the issue of entitlement to service connection for a low back disorder to provide the Veteran with another VA examination to address the etiology of the Veteran's low back disorder and such was completed in January 2015. However, the Board finds that another VA medical opinion is necessary in order to decide the claim remanded herein and to comply with the Board's December 2014 remand directives. See Stegall, supra.

In this regard, the January 2015 examiner noted that the Veteran currently had or previously had diagnoses of a lumbosacral strain and degenerative arthritis of the spine. He further noted that the Veteran was diagnosed with mild degenerative disk disease/degenerative joint disease in the 2000s and a strain in 1969. However, the examiner stated that such conditions could not be confirmed at the time of the examination, and further noted that no current diagnosis was possible. Nonetheless, the examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the Veteran's service. In support thereof, the examiner explained that what was said to be a strain in 1969 was poorly documented and the Veteran's STRs only showed that the strain was seen in April 1969 and May 1969. The examiner also stated that there were no substantial back conditions noted in the Veteran's treatment history, although there was some back pain noted until about 2000, and more mechanical back complaints were noted in the 1990s. The examiner also averred that there was a good number of chiropractic visits increasing over the last 8 years for what was documented as mild osteoarthritis and mostly mechanical back pain. 

The examiner further discussed that in spite of the description of some radiating left leg pain, which could have possibly been left L5 root irritation, the Veteran's physical examination and medical history were not substantial enough to make that "per se diagnosis." Thus, the examiner concluded that it was highly likely that the Veteran's mild osteoarthritis, including some soft history of L5 root irritation, was due to aging, genetics, and other causations rather than the Veteran's in-service back strain, which was known to heal in most and was not seen from 1969 to the end of the Veteran's separation from service in 1972. In other words, it was not likely that the Veteran's in-service back condition had anything to do with his current back complaints. 

However, the Board finds that the January 2015 VA examiner's opinion is inadequate to decide the Veteran's claim for service connection for a low back disorder. In this regard, the examiner noted that he was unable to determine a current diagnosis for the Veteran's low back disorder, but noted that the Veteran currently had or previously had diagnoses of a lumbosacral strain and degenerative arthritis of the spine, and that he was diagnosed with mild degenerative disk disease/degenerative joint disease in the 2000s and a back strain in 1969. Moreover, a January 2011 VA examination revealed that the Veteran was diagnosed with degenerative disk disease of the lumbar spine. 

Thus, the Veteran has a current diagnosis for his low back disorder and a medical opinion is needed to address whether such diagnosis is related to the Veteran's military service, which the January 2015 VA examiner did not provide. Furthermore, the January 2015 examiner did not address whether there was clear and unmistakable evidence that the Veteran had a low back disorder that existed prior to his service and whether there was clear and unmistakable evidence that such disorder was not aggravated by his service, as directed by the Board in its December 2014 remand. Therefore, a remand is necessary to obtain a medical opinion that addresses such inquiries and complies with the Board's December 2014 remand. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file and a copy of this Remand to an appropriate medical professional so as to render the requested opinion. The clinician shall note in his or her opinion that the record and this Remand have been reviewed. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion. 

After reviewing the record, to include the Veteran's service treatment records and his lay statements, the clinician should respond to the following:

(A) Please identify all of the Veteran's diagnosed low back disorders since shortly before, at the time of, or during the pendency of his May 2009 claim (even if currently asymptomatic or resolved). Such diagnoses include degenerative disk disease, degenerative joint disease, lumbosacral strain, and degenerative arthritis of the spine.

(B) For each identified diagnosed low back disorder present at any time since shortly before, at the time of, or during the pendency of the Veteran's May 2009 claim, including each of the disorders outlined in paragraph A, the clinician should indicate whether there is clear and unmistakable evidence that such disorder(s) pre-existed service. 

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the clinician is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the clinician should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the current disorder pre-existed service, then the clinician is asked to opine whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service complaints of back pain. Specifically, in April 1969, the Veteran complained of sacral pain radiating down the left leg at times and, in May 1969, the Veteran reported a 4 to 5 year history of low back pain, non-radiating, but radiation had developed into the right thigh since entry into service; the impression was chronic low back strain.  

If the clinician is unable to provide the requested opinion without resort to speculation, the clinician should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a low back disorder should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


